 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7
                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,           Case No. 19-CR-4087-WQH
10                Plaintiff,             JUDGMENT AND ORDER
11        v.                             DISMISSING INDICTMENT
12                                       WITHOUT PREJUDICE

13   EDGAR ULLOA-AGUAYO,                 The Honorable William Q. Hayes
14              Defendant.

15
16       Upon motion of the UNITED STATES OF AMERICA, (ECF No. 9) and good

17 cause appearing,
18
         IT IS HEREBY ORDERED that the Indictment in the above-entitled case be
19
20 dismissed without prejudice.
21       SO ORDERED.
22
     Dated: October 24, 2019
23
24
25
26
27
28


30
